Dismissed and Opinion Filed January 31, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00837-CV

                          IN THE INTEREST OF J.J. III, Appellant

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 09-00321-X

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                Opinion by Chief Justice Wright


       By correspondence dated June 19, 2013, the Court notified appellant that the filing fee in

this case was unpaid and due within 10 days of the date of the notice. The Court advised

appellant that failure to pay the filing fee within 10 days would result in dismissal of the case

without further notice. Also by correspondence dated June 19, 2013, the Court notified appellant

that the docketing statement had not been filed in this appeal. The Court advised appellant that

failure to file a proper docketing statement within 10 days of the date of the notice could result in

the dismissal of the appeal. As of today’s date, the Court has received no further communication

from appellant. The filing fee remains unpaid and the docketing statement has not been filed.
      Accordingly, we DISMISS the captioned appeal. See TEX. R. APP. P. 42.3(c).




130837F.P05

                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                           –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF J.J. III, Appellant            On Appeal from the 305th Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-00837-CV                                Trial Court Cause No. 09-00321-X.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown
                                                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.




Judgment entered January 31, 2014




                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–